Case 2:19-cv-09913-DSF-E Document 28 Filed 06/08/20 Page 1 of 2 Page ID #:87



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                      UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15   ARNO ENZERINK, an individual,            Case No. 2:19-cv-09913-DSF-E
16                Plaintiff,                  ORDER GRANTING JOINT
17                                            STIPULATION TO DISMISS
           v.                                 ACTION WITH PREJUDICE
18
     BUZZFEED, INC., a Delaware               Hon. Dale S. Fischer
19   Corporation, and DOES 1 through 10,
20                Defendants.
21
22
23
24
25
26
27
28
Case 2:19-cv-09913-DSF-E Document 28 Filed 06/08/20 Page 2 of 2 Page ID #:88



 1                                          ORDER
 2         Plaintiff Arno Enzerink (“Plaintiff”) filed the instant lawsuit against Defendant
 3 BuzzFeed, Inc. (“BuzzFeed”) on November 21, 2019. Dkt. No. 1. On May 14, 2020,
 4 Plaintiff filed a notice of settlement. Dkt. No. 25. On May 15, 2020, in response to
 5 the notice of settlement, the Court entered an order dismissing the action without
 6 prejudice and retaining jurisdiction for a period of thirty days. Dkt. No. 26.
 7         Given the parties’ settlement, the parties have stipulated to the entry of an order
 8 vacating the dismissal without prejudice and entering a dismissal with prejudice
 9 pursuant to Fed. R. Civ. P. 41(a)(2). Good cause appearing, the Court hereby
10 GRANTS the stipulation. The order of dismissal entered May 15, 2020 is hereby
11 VACATED and this action is hereby DISMISSED WITH PREJUDICE.
12         IT IS SO ORDERED.
13   DATED: June 8, 2020
14                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -1-
